 ANSWER, INC.Answer,Inc.,of San AntonioandCommunicationsWorkers of America,AFL-CIO. Case 23-CA-4458November 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a charge filed on August 8, 1972, byCommunicationsWorkers of America, AFL-CIO,herein called the Union, and duly served on Answer,Inc., of San Antonio, herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 23,issued a complaint on August 16, 1972, againstRespondent, alleging that Respondent had engagedinand was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge' were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 7, 1972,following a Board election in Case 23-RC-3629 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 2 and that, commenc-ing on or about July 14, 1972, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On August 23, 1972, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On August 30, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 7,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, entitled Respondent's Answer in OppositiontoGeneral Counsel'sMotion for Summary Judg-ment.Pursuant to the provisions of Section 3(b) of the1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2Official notice is taken of the record in the representation proceeding,Case 23-RC-3629, as the term "record" is defined in Sees. 102.68 and102.69(f) of the Board's Rules and Regulations, Series 8, as amended See415NationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and, in its Opposition to the GeneralCounsel'sMotion for Summary Judgment, Respon-dent denies the validity of the election and theresultantcertificationoftheUnion in Case23-RC-3629 in which the Regional Director certifiedtheUnion as exclusive bargaining representative ofemployees in a unit conceded by Respondent to beappropriate.We do not agree.Pursuant to the Regional Director's Decision andDirection of Election an election was conducted inwhich, among a group of 45 eligible voters, 20 castballots for, and 19 against, the Union, and one ballotwas void. Respondent filed timely objections to theconduct of the election and to conduct affecting theresultsof the election. The Regional Directorthereupon ordered a hearing for the purpose oftaking evidence on the issues raised by the Respon-dent's objections. The objections alleged, in sub-stance, that the Union engaged in a campaign ofmisrepresentation prior to the election; that theUnion employed threats, coercion, and intimidationagainstemployeeswho opposed or refused tosupport the Union; and that the Union's showing ofinterestwas tainted by supervisory participation inthe circulation of union authorization cards.In his Report on Objections, the Hearing Officerconcluded that no substantial or material issuesaffecting the conduct of the election or conductaffecting the results of the election had been raisedand recommended that Respondent's objections beoverruled in their entirety. Respondent filed timelyexceptions to the Hearing Officer's report and asupporting brief in which it reiterated the mattersurged in its objections to the election. The RegionalDirector thereafter issued a Supplemental Decision,Order and Certification of Representative in whichhe adopted the findings and conclusions of theHearing Officer and certified the Union as, exclusivebargaining representative in the appropriate unit.Respondent thereupon filed Exceptions to theRegional Director's Supplemental Decision, Orderand Certification of Representative in which itreiterates its exceptions to the Hearing Officer'sreport and directed the Board's attention to the briefLTV Electrosystems, Inc,166 NLRB938, enfd. 388F 2d 683 (C.A 4, 1968),Golden AgeBeverageCo.,167 NLRB 151,Intertype Co v Penello,269F Supp. 573 (D C Va., 1967);Follett Corp,164 NLRB378, enfd. 397 F 2d91 (C.A. 7, 1968); Sec. 9(d) of the NLRA.200 NLRB No. 62 416DECISIONSOF NATIONALLABOR RELATIONS BOARDithad previously filed with the Regional Director insupport of these exceptions. In a telegraphic commu-nication of May 10, 1972, the Board denied Respon-dent's request for review as not raising any substan-tial issues warranting review.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation with its princi-pal office and place of business in San Antonio,Texas,where it is engaged in the provision ofcommercial and noncommercial telephone answeringservices,wake-up services, car telephone services,and radio paging services. During the past yearRespondent'sgross income was in excess of$430,000.During the same period Respondentperformed services in excess of $50,000 for customerswithin the State of Texas, each of which met theBoard's jurisdictional standards other than indirectinflow and outflow standards. Further, during thesame period, Respondent purchased mobile tele-phone and paging equipment valued at approximate-ly $30,000, which equipment was shipped to Respon-dent's facility from points located outside the Stateof Texas.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDCommunicationsWorkers ofAmerica,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and part-time operators and plantclerical employees employed by Respondent at itsSan Antonio, Texas, facility, excluding all officeclerical employees, guards, watchmen and super-visors as defined in the Act.2.ThecertificationOn September 15, 1971, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegionalDirector for Region 23, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit on April7, 1972,and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 7, 1972, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 14, 1972, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since July 14, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair labor3 SeePittsburgh Plate Glass Co v N.L.RB.,313 U S. 146, 162 (1941);Rules and Regulations of theBoard, Sees102.67(f) and 102 69(c). ANSWER, INC.practices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving foundthatRespondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1)of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company,Inc.,136NLRB785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600(C.A. 5),cert.denied379U.S.817;BurnettConstructionCompany,149 NLRB 1419,1421,enfd.350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Answer, Inc., of San Antonio is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.CommunicationsWorkersofAmerica,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All full-time and part-time operators and plantclerical employees employed by Respondent at itsSan Antonio, Texas, facility, excluding all officeclerical employees, guards, watchmen and supervi-sorsasdefined in the Act, constitute a unit417appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since April 7, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about July 14, 1972, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,Answer,Inc.,of San Antonio,Texas, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages, hours, and other terms andconditions of employment with CommunicationsWorkersofAmerica,AFL-CIO,as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and part-time operators and plantclerical employeesemployed byRespondent at itsSan Antonio,Texas, facility,excluding all officeclerical employees, guards, watchmen and super-visors as defined inthe Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take thefollowing affirmative action whichthe Board finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabororganization as the exclusive representative ofall employees in the aforesaid appropriate unit with 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility at San Antonio, Texas, copiesof the attached notice marked "Appendix." 4 Copiesof said notice, on forms provided by the RegionalDirector for Region 23 after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National Labor Relations Board" shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Com-municationsWorkers of America, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and part-time operators and plantclerical employees employed by Respondent at itsSan Antonio, Texas, facility, excluding all officeclerical employees, guards, watchmen and super-visors as defined in the Act.ANSWER, INC., OF SANANTONIO(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Dallas-BrazosBuilding,FourthFloor, 1125 Brazos Street, Houston, Texas 77002,Telephone 713-226-4296.